OPINION OF THE COURT
Per Curiam.
Respondent Curtis H. Jacobsen was admitted to the practice *217of law in New York by the First Judicial Department on February 5, 1979. At all times relevant herein respondent has maintained an office for the practice of law within the First Judicial Department. (Matter of Jacobsen, 194 AD2d 271.)
By order entered January 4, 1994, this Court suspended respondent from the practice of law pursuant to 22 NYCRR 603.4 (e) (1) (i) based upon his willful failure to cooperate with the Committee in its investigation of allegations of professional misconduct. (Matter of Jacobsen, supra.)
The respondent has failed to "appear or apply in writing to the committee or the court for a hearing or reinstatement within six months of the suspension date” (22 NYCRR 603.4 [g]).
Respondent was served with a notice of entry of said suspension, but has interposed no response. Accordingly, pursuant to the aforesaid rule, the motion by the Departmental Disciplinary Committee is granted and respondent’s name is stricken from the roll of attorneys.
Sullivan, J. P., Ellerin, Wallach, Kupferman and Nárdelo, JJ., concur.
Motion granted, and respondent is disbarred from practice as an attorney and counselor-at-law in the State of New York, effective November 22,1994.